DETAILED ACTION

Response to Amendment
The Amendment filed 9/06/2022 has been entered. Claims 11-12, 14, 18 and 21 remain pending in the application. Claims 1-10, 13, 15-17 and 19-20 were cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/06/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramun 958’ (US 5926958) in view of Morikawa (US 5749146) and Dallas (US 6725546 B1).
Regarding claim 11, Ramun 958’ teaches a die (Examiner notes that under Merriam Webster the definition of “a die” is any of various tools or devices for imparting a desired shape, form, or finish to a material or for impressing an object or material: such as (1): the larger of a pair of cutting or shaping tools that when moved toward each other produce a desired form in or impress a desired device on an object by pressure or by a blow (2): a device composed of a pair of such tools. In this case the large pair of shear cutting tool is considered as die, see Figures 1-2) for cutting a workpiece, comprising: 
a first tool part (14) that has a first cutting edge (cutting edge made by 38 and 36) and is formed from a plurality of first blade elements (38, 36); and 
a second tool part (12) opposite the first tool part and having a second cutting edge (cutting edge made by 34 and 32), wherein, for cutting the workpiece that is arrangeable between the tool parts (see Figure 2), the tool parts are movable towards each other from an open position into a through-cutting position (see Figures 1-2), 
a respective first blade element (considered as part of the plurality of the first blade elements, therefore 36/38 is considered to meet the claim limitation) is assigned its own respective receiving contour of the first tool part corresponding to a respective outer contour of the respective first blade element (col. 4 lines 37-67, see Figures 3-4), and 
the respective first blade element is disposed in, and held in a position in the respectively assigned receiving contour of the first tool part is formed as a material recess in the first tool part (since the cutting insert 36 and 38 are in the recess of the 14, col. 4 lines 37-67, see Figures 3-4), 
each respective first blade element of the plurality of the first blade elements has a rectangle as a base (See Figure 2). 
Ramun 958’ fails to teach each respective first blade element of the plurality of the first blade elements has an equilateral triangle as a base. 
Morikawa teaches that a cutting tool including a cutting insert (64/68), wherein the cutting insert can be any shape (see Figure 13-18) as desired to arrive at the same cutting result (col. 7 lines 30-34).
Dallas teach a cutting tool (see Figures 3-4) including a cutting insert (36/38) that is an equilateral triangle in shape (See Figures 3-4).
As disclosed by Morikawa, the cutting insert comes in all shapes and sizes (see Figures 13-18 of Morikawa), wherein the different shaped insert is based the desired of the end user. Therefore, it would have been an obvious matter of design choice to make the cutting insert whatever form or shape was desired or expedient by the end user. This includes an equilateral triangle shape as taught by Dallas (see Figures 3-4 of Dallas). Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. MPEP 2144.06 IV. B.
Regarding claim 12, modified Ramun 958’ further teaches the second cutting edge is formed from a plurality of second blade elements (32, 34), each of which is assigned a respective receiving contour of the second tool part corresponding to a respective outer contour of the second blade element (col. 4 lines 37-67, see Figures 3-4), and a respective second blade element (considered as part of the plurality of the first blade elements, therefore 36/38 is considered to meet the claim limitation) disposed in, and held in a position in the respectively assigned receiving contour of the second part, wherein the respectively assigned receiving contour of the second tool part is formed as a material recess in the second tool part (since the cutting insert 34 and 32 are in the recess of the 12, see Figures 3-4, col. 4 lines 37-67).
Regarding claim 14, Modified Ramun 958’ further teaches each respective blade element is configured so as to be symmetrical at least in relation to a plane perpendicular to the cutting edge (as modified in claim 11, with the cutting edge modified into a triangle shape, the triangle is symmetrical about the center, see Figure 3-4 of Dallas).
Regarding claim 18, Modified Ramun 958’ further teaches the first blade elements of the first tool part and the second blade elements of the second tool part are arranged in a mutually offset manner along the first and second cutting edges (at least the different shape cutting edge is considered as offset, see Figure 2 of Ramun 958’).
Regarding claim 21, modified Ramun 958’ further teaches the respective receiving contour is connected to a recess that is widened relative to at least a part of the respective receiving contour and into which an edge of the respective blade element projects (as modified in claim 11, the widen of the recess to accommodate the triangle cutting insert meets the claimed limitation).

Response to Arguments
Applicant's arguments filed 9/06/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Ramun 958’ fails to teach the blade element is disposed in, and held in a position in a receiving contour of the tool part. The examiner disagrees and notes the blade inserts (34/32) is disposed in, and held in a position in a receiving contour of the tool part (see Figures 3-4 of Ramun 958’), therefore the limitation is met. Examiner further notes that further bolting the cutting insert is not excluded by the claims.
In response to applicant's argument that Morikawa still fails to teach the specific shape of an equilateral triangle. Examiner notes that Dallas is used to teach the specific shaped of the equilateral triangle (See rejection above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        9/15/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724